Filed 5/31/16 P. v. Gonzalez CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B267632
                                                                          (Super. Ct. No. 2013025106)
     Plaintiff and Respondent,                                                 (Ventura County)
v.
JEFF SHANE GONZALEZ,
     Defendant and Appellant.


                   Jeff Shane Gonzalez appeals an order revoking his postrelease community
                                                                  1
supervision (PRCS) (Pen. Code, § 3450 et seq.) after he admitted violating PRCS and
accepted a 120-day custodial sanction (§ 3455, subd. (a)). Appellant contends that his
                                                                                                                     2
due process rights were violated because he was not provided a Morrissey-compliant
probable cause hearing. We affirm.
                                FACTS AND PROCEDURAL HISTORY
                   In 2013, appellant pled guilty to evading an officer (Veh. Code, § 2800.2,
subd. (a)) and was sentenced to two years in state prison. He was released on PRCS a
year later.
                   On August 3, 2015, appellant was arrested for use of a controlled
substance. (Health & Saf. Code, § 11550, subd. (a).) The following day, Senior Deputy
         1
             All statutory references are to the Penal Code unless otherwise stated.
         2
             Morrissey v. Brewer (1972) 408 U.S. 471 (Morrissey).
Probation Officer Jennifer Souza advised appellant of the alleged PRCS violations
(failure to report to probation, failure to submit to drug testing, illicit drug use and failure
to obey all laws), conducted a probable cause hearing, and determined there was probable
cause that appellant had violated his PRCS terms. (§ 3455, subd. (a).) Appellant was
advised of his right to counsel and right to a formal revocation hearing, and that Ventura
County Probation Agency was recommending 120 days in county jail. Appellant
admitted violating PRCS, signed written waivers, and agreed to serve 120 days in county
jail.
              On August 6, 2015, Ventura County Probation Agency filed a PRCS
revocation petition. (§ 3455, subd. (a).) On August 20, 2015, the trial court denied
appellant's request to vacate his waivers, found him in violation of PRCS and ordered
him to serve 120 days in county jail with 36 days credit.
                                        DISCUSSION
              Appellant argues that his procedural due process rights were violated
because he did not receive a Morrissey-compliant probable cause hearing. The PRCS
revocation procedures challenged here are consistent with constitutional, statutory and
decisional law. These procedures do not violate concepts of equal protection or due
process. We so held in People v. Gutierrez (2016) 245 Cal.App.4th 393, 401-405, and
People v. Byron (2016) 246 Cal.App.4th 1009. We follow our own precedent. The trial
court did not err in denying the request to vacate the waivers.
              Appellant contends his due process rights were violated because the
probable cause hearing was not conducted by a neutral hearing officer and resembled an
ex parte hearing to solicit a waiver of PRCS rights. The argument is without merit. The
hearing officer (Souza) was not appellant's supervising probation officer and did not
make the arrest or prepare the PRCS revocation report. (See Morrissey, supra, 408 U.S.
at p. 485 [probable cause determination should be made by someone "not directly
involved in the case"]; Williams v. Superior Court (2014) 230 Cal.App.4th 636, 647
[same].) Appellant makes no showing that he was denied a fair hearing.



                                               2
              Moreover, the denial of a Morrissey-compliant probable cause hearing does
not warrant reversal unless it results in prejudice at the revocation hearing. (In re La
Croix (1974) 12 Cal.3d 146, 154-155; People v. Woodall (2013) 216 Cal.App.4th 1221,
1238.) Appellant fails to show that any due process defect prejudiced him or affected the
outcome of the PRCS revocation hearing. (In re Winn (1975) 13 Cal.3d 694, 698
[defendant has burden of showing prejudice]; In re Moore (1975) 45 Cal.App.3d 285,
294.) Appellant admitted the PRCS violations, signed written waivers, and has already
served the custodial sanction (120 days in county jail). (See, e.g., People v. Gutierrez,
supra, 245 Cal.App.4th at p. 399 [defendant submitted on PRCS revocation petition
without contesting the probable cause determination].) "[T]here is nothing for us to
remedy, even if we were disposed to do so." (Spencer v. Kemna (1998) 523 U.S. 1, 18.)
                                      DISPOSITION
              The judgment (order revoking PRCS) is affirmed.
              NOT TO BE PUBLISHED.




                                           PERREN, J.
We concur:



              GILBERT, P. J.



              TANGEMAN, J.




                                              3
                              Donald D. Coleman, Judge
                           Superior Court County of Ventura
                         ______________________________

             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General and Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.




                                           4